Exhibit Subsidiaries of the Registrant 1. Galena State Bank & Trust, an Illinois state bank with its main office located in Galena, Illinois 2. Dubuque Bank and Trust Company, an Iowa state bank with its main office located in Dubuque, Iowa 2 a. DB&T Insurance, Inc. 2 b. DB&T Community Development Corp. 3. First Community Bank, an Iowa state bank with its main office located in Keokuk, Iowa 4. Riverside Community Bank, an Illinois state bank with its main office located in Rockford, Illinois 5. Wisconsin Community Bank, a Wisconsin state bank with its main office located in Madison, Wisconsin 6. New Mexico Bank & Trust, a New Mexico state bank with its main office located in Albuquerque, New Mexico 7. Arizona Bank & Trust, an Arizona state bank with its main office located in Phoenix, Arizona 8. Rocky Mountain Bank, a Montana state bank with its main office located in Billings, Montana 9 . Summit Bank & Trust, a Colorado state bank with its main office located in Broomfield, Colorado 10. Minnesota Bank & Trust, a Minnesota state bank with its main office located in Edina, Minnesota 11. Citizens Finance Co. 12. Heartland Financial Statutory Trust III 13. Heartland Financial Statutory Trust IV 14. Heartland Financial Statutory Trust V 15. Heartland Financial Statutory Trust VI 16. Heartland Financial Statutory Trust VII 17. Rocky Mountain Statutory Trust I
